PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Evans et al.
Application No. 16/844,374
Filed: April 9, 2020
For: Piston Cam Drive

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed May 23, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the final Office
action mailed, September 3, 2021, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on December 7, 2021. A Notice of
Abandonment was mailed by operation of law on April 18, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3) above.

As to item (3)

The amendment filed May 23, 2022 was submitted without a proper signature. Therefore, the statement of delay is not acceptable. The statement of unintentional delay is not considered at this time to be a properly submitted statement. In this regard, the petitioner’s attention is directed to 37 CFR 1.33(b), which states:

               Amendments and other papers. Amendments and other papers, except for written
               assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be
               signed by:
              (1) A patent practitioner of record;
              (2) A patent practitioner not of record who acts in a representative capacity under the
                    provisions of § 1.34; or
              (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of
                    a juristic entity must be signed by a patent practitioner.

An unsigned amendment (or other paper) or one not properly signed by a person having
authority to prosecute the application is not entered. This applies, for instance, where the
amendment (or other paper) is signed by only one of two applicants and the one signing has not
been given a power of attorney by the other applicant.

It is noted that the inventors indicate an incorrect application number 16/444,374 on the petition and the amendment. For future submissions use the correct application number 16/844,374.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Felicia Jenkins at (571) 272-0986.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).